             Case 2:20-cv-00737-CB Document 14 Filed 08/12/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KATHLEEN MCCULLOUGH,                            )
                                                )
                        Plaintiff,              )       Civil Action No. 20-737
                                                )
        v.                                      )       Judge Cathy Bissoon
                                                )
PENNSYLVANIA BOARD OF                           )
PROBATION AND PAROLE and                        )
THE HONORABLE PHILIP IGNELZI,                   )
                                                )
                        Defendants.             )


                                     MEMORANDUM ORDER

        Plaintiff proceeds in this action in forma pauperis, (Docs. 3 and 5). After granting the

right to proceed in forma pauperis, a court must review a plaintiff’s allegations and dismiss his

or her lawsuit if: (a) the allegation of poverty is untrue; (b) the action is frivolous; (c) the

complaint fails to state a claim; or (d) the action seeks money damages from an immune

defendant. 28 U.S.C. § 1915(e)(2); Atamian v. Burns, 236 F. App’x 753, 755 (3d Cir. 2007)

(“[T]he provisions of § 1915(e) apply to all in forma pauperis complaints.”). In performing this

review, the court construes a pro se plaintiff’s complaint liberally in favor of him or her. Haines

v. Kerner, 404 U.S. 519, 520–21 (1972).

        Plaintiff’s Complaint, which totals 485 pages including exhibits, presents a wide-variety

of far-reaching allegations of bias, corruption and misconduct against several judges, lawyers

and other individuals affiliated with or working within the state and federal judicial systems in

Pennsylvania. (See generally Complaint.) While these allegations predominate, Plaintiff’s core

allegations in her “civil rights action” under 42 U.S.C. § 1983 relate to grievances about how she

is being supervised following incarceration in a state facility. (Id. at 1–2.)



                                                    1
          Case 2:20-cv-00737-CB Document 14 Filed 08/12/20 Page 2 of 4




       Plaintiff names two Defendants: Philip Ignelzi, an Allegheny County Court of Common

Pleas Judge, (“Judge Ignelzi”), and the Pennsylvania Board of Probation and Parole, (the

“Board”). (Id. at 1.) Plaintiff indicates she is seeking relief from this Court because her appeal

was denied by the Board after Judge Ignelzi refused to recuse himself in cases in which Plaintiff

was a party. 1 (Id.) Plaintiff challenges Judge Ignelzi’s decisions in the cases related to her as

illegal and seeks relief from them here. (Id. at 26–28.) In particular, she asks that the Court

make changes to the manner in which she is being supervised by the Commonwealth. (See, e.g.,

id. at 53 (“Please let Petitioner remain under PPPB’s jurisdiction.”).)

       Both Defendants named are immune from suit. First, “states, state agencies, and state

official who are sued in their official capacity are generally immune from lawsuits in federal

courts.” Ponds v. Pennsylvania Bd. of Probation & Parole, 2020 WL 497144, at *4 (M.D. Pa.

Jan. 7, 2020) (citing Seminole Tribe v. Florida, 517 U.S. 44, 54 (1996)). The Board is a part of

the Commonwealth of Pennsylvania and therefore is immune from suit by virtue of the Eleventh

Amendment. Spuck v. Pennsylvania Bd. of Probation & Parole, 563 F. App’x 156, (3d Cir.

2014) (“[T]he Eleventh Amendment affords the Board protection from suit in an action brought

pursuant to 42 U.S.C. § 1983.”); see also Wyatt v. Dep’t of Probation & Parole, 2020 WL

2307351, at *4 (E.D. Pa. May 8, 2020) (suit pursuant to Section 1983 cannot be maintained

against Board because of Eleventh Amendment and because Board is not a “person” within

meaning of the statute). Pennsylvania has not waived this immunity. 42 Pa. C.S. § 8521(b).



1
 Plaintiff’s Complaint cites the specific state cases in which she alleges actions Judge Ignelzi
exhibited “conflicted and criminal conduct” against her. (Complaint at 1.) Plaintiff states that
she has exhausted her direct appeals and that “her PCRA Action in [sic] on Appeal with the U.S.
Court of Appeals for the Third Circuit., Case No. 20-1378.” (Id. at 2.) The Court takes judicial
notice that the Court of Appeals determined on June 11, 2020 that Plaintiff’s appeal had no
merit, and the issues in that case appear to be unrelated to the specific grievances Plaintiff brings
here. (No. 20-1378 at Doc. 11.)
                                                  2
          Case 2:20-cv-00737-CB Document 14 Filed 08/12/20 Page 3 of 4




       Additionally, all of Plaintiff’s allegations against Judge Ignelzi relate to actions taken by

him in his capacity as a judge. Judicial officers are protected by judicial immunity, which bars

civil suits against them for actions taken in their judicial capacity. See Mirales v. Waco, 502

U.S. 9, 11–12 (1991) (“Like other forms of official immunity, judicial immunity is an immunity

from suit, not just from ultimate assessment of damages.”); see also Azubuko v. Royal, 433 F.3d

302, 303 (3d Cir. 2006). No allegation of “malicious intention” will overcome this immunity,

and judicial immunity provides grounds for dismissal without leave to amend. Peeples v. Citta,

501 F. App’x 109, 110–11 (3d Cir. 2012). The doctrine bars monetary damages, as well as

claims for injunctive relief. Id. at 110 (money damages barred by judicial immunity); Azubuko,

443 F.3d at 304 (Congress amended Section 1983 to make clear, that except in two limited

circumstances, the statute does not provide for injunctive relief against state or federal judges for

actions taken in their official capacities); see also Fox v. Lee, 99 F. Supp. 2d 573, 575–76 (E.D.

Pa. June 8, 2000) (same).

       For the reasons set forth above, 2 Plaintiff’s Complaint, (Doc. 8), is DISMISSED

pursuant to 28 U.S.C. § 1915(e)(2), as Defendants are immune from suit. In light of this

conclusion, the pending Motion for Service by the U.S. Marshal Service, (Doc. 12), is DENIED

AS MOOT. 3




2
  Defendants’ immunity notwithstanding, taking up Plaintiff’s claims necessarily requires
wading into issues “inextricably intertwined with” Judge Ignelzi’s decisions regarding Plaintiff’s
supervision by the Commonwealth, and, pursuant to the Rooker-Feldman doctrine, this Court
lacks subject matter jurisdiction to do so. FOCUS v. Allegheny Cnty. Ct. of Common Pleas, 75
F.3d 834, 840 (3d Cir. 1996); Fox, 99 F. Supp. 2d at 576.
3
  Plaintiff also filed a motion for a writ of mandamus in which she identifies jurisdiction as lying
in the Court of Appeals for the Third Circuit. (Doc. 13 at 1.) Similarly, she states that
“Petitioner is seeking, from this Court, that the trial court of the Western Pennsylvania United
States District Court is compelled to order the Defendants . . . are served.” (Id.) Thus, the
Motion is not directed toward the undersigned, and is denied as moot.
                                                  3
           Case 2:20-cv-00737-CB Document 14 Filed 08/12/20 Page 4 of 4




       IT IS SO ORDERED.


August 12, 2020                             s\Cathy Bissoon
                                            Cathy Bissoon
                                            United States District Judge


cc (via Electronic Filing):

Counsel of Record

cc (via First-Class U.S. Mail):

Kathleen McCullough
107 Fairway Landings Drive
Canonsburg, PA 15317




                                        4
